Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The use of the terms “Nextel Velvet 811-21” and “Pyromark 1200”, which are a trade names or a marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as™, SM or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-11 and 13-18 of copending Application No. 16198565 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application and claim 1 of copending Application No. 16198565 both recite the limitations of a cavity blackbody radiation source comprising: a blackbody radiation cavity, wherein the blackbody radiation cavity comprises an inner surface; and  5a carbon nanotube composite material located on the inner surface, wherein the carbon nanotube composite material comprises a black lacquer and a plurality of carbon nanotubes, and the plurality of carbon nanotubes is dispersed in the black lacquer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-12 of U.S. Patent No. 10571339. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application and claim 1 of U.S. Patent No. 10571339 both recite the limitations of a cavity blackbody radiation source comprising: a blackbody radiation cavity, wherein the blackbody radiation cavity comprises an inner surface; and  5a carbon nanotube composite material located on the inner surface, wherein the carbon nanotube .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 contains the trademark/trade name “Nextel Velvet 811-21” and “Pyromark 1200”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a protective coating and, accordingly, the identification/description is indefinite.
For Examination on the merits, the claim will be interpreted as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2013/0295320) (hereinafter Liu) in view of Weisenberger (US 2012/0060826).
Regarding claim 1, Liu teaches a cavity blackbody radiation source comprising: 
a blackbody radiation cavity (cavity resides between elements (electrode) (314) and (substrate) (316)), wherein the blackbody radiation cavity comprises an inner surface (substrate) (316) (see Figure 28); 
and a carbon nanotube composite material (nanotube array) (110) located on the inner surface (substrate) (316), wherein the carbon nanotube composite material (nanotube array) (110) comprises a black coating (carbon nanotube layer) (102) and a plurality of carbon nanotubes (see paragraphs 0043, 0072 and 0108), and the plurality of carbon nanotubes is dispersed in the black coating (carbon nanotube layer) (102) (see Figure 28).
However Liu does not explicitly teach a black lacquer.
Weisenberger teaches applying a vinyl ester (a varnish equivalent) in between a substrate and carbon nanotube array (Note: color of the varnish/lacquer is a routine design choice) (see paragraph 0026).
It would have been obvious to one person having ordinary skill in the art before the effective filing date of the claimed invention modify the carbon nanotube composite material as taught by Liu to include 
Regarding claim 2, Liu further teaches a surface of the carbon nanotube composite material comprising a plurality of microstructures (Figure 28 shows microstructures in that it demonstrates nanotubes clustered in some areas and dispersed in others) (see paragraph 0045and Figure 28).
Regarding claim 6, the prior combination teaches all the limitations of claim 1.
However Liu as modified Weisenberger does not explicitly teach a mass ratio of the plurality of carbon nanotubes in the carbon nanotube composite material ranging from about 1% to about 50%.
Although, Liu as modified Weisenberger does not explicitly teach a mass ratio of the plurality of carbon nanotubes in the carbon nanotube composite material ranging from about 1% to about 50%, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a mass ratio of the plurality of carbon nanotubes in the carbon nanotube composite material ranging from about 1% to about 50%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 7, the prior combination teaches all the limitations of claim 6.
However Liu as modified Weisenberger does not explicitly teach the mass ratio of the plurality of carbon nanotubes in the carbon nanotube composite material ranging from about 2% to about 10%.
Although, Liu as modified Weisenberger does not explicitly teach the mass ratio of the plurality of carbon nanotubes in the carbon nanotube composite material ranging from about 2% to about 10%, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the mass ratio of the plurality of carbon nanotubes in the carbon nanotube composite material ranging from about 2% to about 10%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 8, the prior combination teaches all the limitations of claim 1.
However Liu as modified Weisenberger does not explicitly teach a black lacquer being Pyromark 1200 black lacquer or Nextel Velvet 811-21 black lacquer.

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the carbon nanotube composite material as taught by the prior combination with Pyromark 1200 black lacquer as a blackbody coating since it provides solar absorptivity of 0.95 and is an ideal black box absorber.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Weisenberger as applied to claim 2 above, in further view of Fan et al. (CN 103367553) (hereinafter Fan).              
Regarding claim 3, the prior combination teaches all the limitations of claim 2.
However Liu as modified Weisenberger does not explicitly teach a shape of each of the plurality of microstructures being a strip protrusion.
Fan teaches a shape of each of the plurality of microstructures being a strip protrusion (strip shaped protrusion part) (105) (see paragraphs 0037-0039)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of each of the plurality of microstructures as taught by the prior combination as to form a strip protrusion as taught by Fan.  One would be motivated to make this combination in order to provide a high quality self-supporting structure that has fewer dislocation defects.
Regarding claim 4, the prior combination teaches all the limitations of claim 3.
However Liu as modified Weisenberger and Fan does not explicitly teach a cross-sectional shape of the strip protrusion being triangular, trapezoidal, or square.
Fan teaches cross-sectional shape of the strip protrusion being triangular (see paragraph 0037).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the cross-sectional shape of the strip protrusion as taught by the prior combination as to be triangular as taught by Fan.  One would be motivated to make this combination in order to provide a high quality self-supporting structure that has fewer dislocation defects.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Weisenberger as applied to claim 2 above, in further view of Cheng (US 2017/0256406).
Regarding claim 3, the prior combination teaches all the limitations of claim 2.
However Liu as modified Weisenberger does not explicitly teach a shape of each of the plurality of microstructures being a dot protrusion.
Cheng teaches a shape of each of the plurality of microstructures being a dot protrusion (see Abstract and paragraphs 0003, 0006-0008, 0015, 0025-0029 and Figure 4).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of microstructures taught by the prior combination as to form dot protrusions as taught by Cheng.  One would be motivated to make this combination in order to induce local strains and to control one or more of the microstructure material properties.
Regarding claim 5, the prior combination teaches all the limitations of claim 3, Cheng further teaches providing the dot protrusion with any cross-sectional shape (see paragraph 0026).
However Liu as modified by Weisenberger and Cheng does not explicitly teach the cross-sectional shape being triangular, trapezoidal, or square.
 Although, Liu as modified by Weisenberger and Cheng does not explicitly teach the cross-sectional shape being triangular, trapezoidal, or square, it would have been an obvious matter of design choice bounded by well known manufacturing constraints and ascertainable by routine experimentation and optimization to provide the cross-sectional shape being triangular, trapezoidal, or square, because applicant has not disclosed that the cross-sectional shapes are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the apparatus would possess utility using another cross-sectional shape.  Indeed, it has been held that a change in form or shape are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). One would be motivated to make this combination in order to induce local strains and to control one or more of the microstructure material properties.

Claims 9, 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Weisenberger as applied to claim 1 above, in further view of Ko et al. (US 2008/01923797) (hereinafter Ko).
Regarding claim 9, the prior combination teaches all the limitations of claim 1.
However Liu as modified Weisenberger does not explicitly teach a heating element located on an outer surface of the blackbody radiation cavity.
Ko teaches a heating element (heater) (24) located on an outer surface of the blackbody radiation cavity (outer wall of black body (12)) (see Figure 1 and paragraphs 0010-0012 and 0015).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the black body radiation cavity with a heating element located on an outer surface of the blackbody radiation cavity as taught by Ko.  One would be motivated to make this combination in order to maintain the temperature of the black body radiation cavity according to a preset value.
Regarding claim 11, the prior combination teaches all the limitations of claim 1.
However Liu as modified Weisenberger and Ko does not explicitly teach the blackbody cavity comprising a room.
Ko teaches the blackbody cavity (cavity) (14) comprising a room (empty space inside cavity (14)) (see Figure 14).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the black body cavity as taught by the prior combination as to comprise a room as taught by Ko.  One would be motivated to make this combination to enable an infrared temperature sensor to be inserted into the cavity in order to be calibrated.
Regarding claim 13, the prior combination teaches all the limitations of claim 1.
However Liu as modified Weisenberger does not explicitly teach a material of the blackbody radiation cavity being a hard aluminum, an aluminum alloy or an oxygen-free copper.
Ko teaches a material of the blackbody radiation cavity being an oxygen-free copper (see paragraph 0012).

Regarding claim 14, the prior combination teaches all the limitations of claim 1.
However Liu as modified by Weisenberg does not explicitly teach the blackbody radiation cavity comprising a blackbody cavity and a blackbody cavity bottom.
Ko teaches the blackbody radiation cavity comprising a blackbody cavity (cavity) (14) and a blackbody cavity bottom (tapered end of blackbody (12)) (see Figure 1 and paragraphs 0010-0012).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the black body radiation cavity as taught by the prior combination with a blackbody cavity and a blackbody cavity bottom as taught by Ko.  One would be motivated to make this combination in order to provide a stable standard radiation temperature and to maintain the temperature of the black body radiation cavity according to a preset value.
Regarding claim 15 the prior combination teaches all the limitations of claim 14.
 However Liu as modified by Weisenberg and Ko does not explicitly teach the blackbody cavity and the blackbody cavity bottom being an integral structure.
Ko teaches the blackbody cavity (cavity) (14) and the blackbody cavity bottom (tapered end in the black body (12)) being an integral structure (see Figure 1).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the blackbody cavity and the blackbody cavity bottom as taught by the prior combination to be an integral structure as taught by Ko.  One would be motivated to make this combination in order to provide a stable standard radiation temperature and to maintain the temperature of the black body radiation cavity according to a preset value.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of  Weisenberger and Ko as applied to claim 9 above, in further view of Wang et al. (US 2011/0108545) (hereinafter Wang).
Regarding claim 10, the prior combination teaches all the limitations of claim 9.
However Liu as modified by Weisenberger and Ko does not explicitly teach the heating element comprising a carbon nanotube structure, a first electrode and a second electrode, the first electrode and the second electrode being located on a surface of the carbon nanotube structure and spaced apart from each other.
Wang teaches the heating element (heater) (100) comprising a carbon nanotube structure (carbon nanotube structure) (110), a first electrode (first electrode) (130) and a second electrode (second electrode) (140), the first electrode (first electrode) (130) and the second electrode (second electrode) (140) being located on a surface of the carbon nanotube structure (carbon nanotube structure) (110) and spaced apart from each other (see Figure 1 and paragraphs 0015-0016).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the heating element as taught by the prior combination with a carbon nanotube structure, a first electrode and a second electrode, the first electrode and the second electrode being located on a surface of the carbon nanotube structure and spaced apart from each other as taught by Wang.  One would be motivated to make this combination because the carbon nanotubes have good strength and toughness, thereby it increases the durability of the heater. Additionally, since the carbon nanotubes are an ideal black body structure, the carbon nanotube structure has good conductivity and thermal stability, and a relatively high efficiency of heat radiation. Thus, the heater adopting the carbon nanotube structure has high electric-thermal conversion efficiency. 
Regarding claim 12, the prior combination teaches all the limitations of claim 10.
However Liu as modified Weisenberger and Ko and Wang does not explicitly teach the room comprising a bottom surface, and a shape of the bottom surface of the room being a flat surface, a tapered surface, or a prismatic surface.
Ko reaches the room comprising bottom surface, and a shape of the bottom surface of the room being a tapered surface (tapered end) (see Figure 1 and paragraphs 0012).
.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Weisenberger and Ko as applied to claim 14  above, in further view of Ji (US 9568372).
Regarding claim 16, the prior combination teaches all the limitations of claim 14.
However Liu as modified by Weisenberger and Ko does not explicitly teach the blackbody cavity bottom being pressed into or screwed into the blackbody cavity from an end opening of the blackbody cavity.
Ko teaches the blackbody cavity bottom (tapered end in the black body (12)) being connected into the blackbody cavity (cavity) (14) from the end opening (open end) (16) of the blackbody cavity (cavity) (14) (see Figure 1 and paragraph 0010).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the blackbody cavity as taught by the prior combination with the blackbody cavity bottom being connected into the blackbody cavity from an end opening of the blackbody cavity as taught by Ko. One would be motivated to make this combination in order to enable an infrared temperature sensor to be inserted into the cavity in order to be calibrated.
However Liu as modified by Weisenberger and Ko does not explicitly teach the blackbody cavity bottom is pressed into or screwed into the blackbody cavity from an end opening of the blackbody cavity. 
It is very well known in the art to screw one element/part to another in order to attach the elements/parts together as evidenced by Ji (see Figure 3 and column 6, lines 56-67).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the blackbody cavity as taught by the prior combination with the blackbody cavity bottom being screwed into the blackbody cavity from the end opening of the blackbody cavity as taught by Ji. One would be motivated to make this combination in order to securely attach the blackbody cavity bottom into the blackbody cavity as known in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707. The examiner can normally be reached Monday-Thursday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANICE M SOTO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855